UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMTRUST NORTH AMERICA, INC., et
 al.,
                    Plaintiffs,                                  17-CV-5340 (JPO)

                    -v-                                               ORDER

 KF&B, INC.,
                              Defendant.


J. PAUL OETKEN, District Judge:

       Due to a time conflict, the status conference previously scheduled for February 3, 2020,

is hereby adjourned to February 18, 2020, at 11:45 a.m. in Courtroom 706 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, NY 10007.

       SO ORDERED.

Dated: January 30, 2020
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
